By the Court, Shafter, J.
The defendant was convicted in the County Court of El Dorado County, for an alleged misdemeanor, and the proceedings- have been certified to this Court on the petition of the defendant, and are now before us for review.
It appears from the record that the indictment was demurred to for want of facts, and on the ground that the Act on which it was founded was unconstitutional and void. The ,demurrer was overruled, and we are now asked to quash the proceedings on the ground that the decision was erroneous.
County Courts have jurisdiction in all cases of misdemeanor, and it therefore cannot be claimed that the Court in taking cognizance of the indictment in this case was guilty of any usurpation, nor do the counsel of the petitioner claim that the Court in any respect exceeded its powers, but that in the matter of its decision on the demurrer it mistook the law.
It is now too well settled to admit of argument that we cannot on certiorari review mere errors of law committed by an inferior Court, even though there be no appeal. The difficulty here, however, is not one'of procedure merely, but comes of the fact that the appellate power of this Court does not extend to cases of misdemeanor.
The writ is dismissed.
Mr. Justice Sawyer expressed no opinion.